McMurray, Presiding Judge.
Defendant was convicted of the offense of armed robbery and was sentenced to serve a term of 15 years. His appointed counsel has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), that is, that after a careful review of the record and transcript counsel believes an appeal of this case to be frivolous. In accordance with Anders v. California, 386 U. S. 738, supra, counsel in filing the motion to withdraw as appointed counsel, has attached a brief raising points of law which counsel considered arguably could support an appeal, together with a letter to his indigent client stating the reasons why he was asking that he be allowed to withdraw as his attorney and enclosing a copy of the motion and brief. In addition, as required by Bethay v. State, 237 Ga. 265 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that none of the points raised has any merit and our independent examination fails to disclose any other errors of substance. Accordingly, we found the appeal to be wholly frivolous and granted permission for counsel to withdraw. The defendant has been notified of this action and of his options by reason thereof.
Since the withdrawal of counsel, defendant has raised no other enumerations of error or valid ground for appeal. In compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the offense of armed robbery. See Rachel v. State, 247 Ga. 130, 132 (1) (274 SE2d 475); Mullis v. State, 248 Ga. 338 (1) (282 SE2d 334).

Judgment affirmed.


Banke and Birdsong, JJ., concur.

Arthur E. Mallory III, District Attorney, for appellee.